BOARDMAN, Chief Judge.
The Honorable John S. Andrews, Circuit Judge of the Sixth Judicial Circuit, has certified the following two questions to this court.
1. MAY AN ATTORNEY BRING AN INDEPENDENT ACTION FOR PAYMENT OF HIS FEES AGAINST AN ADVERSE PARTY IN A PRIOR ACTION WHO HAS MADE SETTLEMENT WITH THE ATTORNEY’S CLIENT, WITHOUT THE KNOWLEDGE AND CONSENT OF THE ATTORNEY, BUT AFTER THE CLIENT HAS DISCHARGED THE ATTORNEY?
2. IF THE ANSWER TO QUESTION NUMBER 1 IS IN THE AFFIRMATIVE, MAY SUCH AN INDEPENDENT ACTION BE MAINTAINED IN THE ABSENCE OF AN ALLEGATION OF COLLUSION BETWEEN THE ATTORNEY’S CLIENT AND THE ADVERSE PARTY?
*1137Our research reveals persuasive authority in Florida which would resolve the issues presented to us, and we therefore decline to answer the certified questions. See Fla.R.App.P. 4.6(a)(b). See Miller v. Scobie, 152 Fla. 328, 11 So.2d 892 (1943); State Farm Mutual Automobile Insurance Co. v. Ganz, 119 So.2d 319 (Fla.3d DCA 1960).
OTT, J., and McNULTY, JOSEPH P. (Ret.), Associate Judge, concur.